DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No10 2019 127 335.8, filed on 10/10/2019.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea without significantly more) and without practical use.

Claim 1 is directed to a device for generating/calculating hash values. The underlying invention is merely directed to a formula for calculating and generating multiple hash values and is 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are merely instructions to implement the abstract idea on a computer (i.e., the claimed processor, memory, and device) and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry. Further, the claim merely adds insignificant extra-solution activity to the judicial exception (e.g. inputting and outputting data to a computer). 

Further, the claim does not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (i.e. computers) or field of use (i.e. hashing). (END 2B) 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over ACIICMEZ et al(US 20100106976 A1) and in view of WOLRICH et al(KR 20170037641 A).

With regards to claim 1, 16-18 ACIICMEZ discloses, A device for processing input data, comprising: 
a hardware accelerator configured to generate a first hash value based on a first portion of the input data and generate a second hash value based on a second portion of the input data (FIG 1D 152a 152b and associated text;  [0065] a Graphical Processing Unit (GPU), a specialized processor, a Single Instruction Multiple Data (SIMD) processor, a MMX (or iwMMXT) instruction compliant processor for embedded systems, a Multiple Instruction Multiple Data (MIMD) processor, a multi-core processor (e.g. a dual-core processor, a quad-core processor). However, regardless of the processor or processing technique that is used, the hash or digest value generating system 202 can effectively determine multiple hash values or digest values for multiple processing systems representing multiple data portions 208 independently and at the same time. Claim 2: wherein said determining (a) of said first one-way mapping value comprises: determining a first hash value for said first portion of said data, and wherein said determining (b) of said second one-way mapping value comprises: determining a second hash value for said second portion of said data.  ), 
wherein the hardware accelerator is configured to generate the first hash value based on a first configuration of the hardware accelerator, and wherein the hardware accelerator is configured to generate the second hash value based on a second configuration of the hardware accelerator ([0072] FIG. 4 depicts an exemplary computing system 600 that can use multiple independent representative values of the data in order to verify the integrity of data in accordance with one embodiment of the invention. Referring to FIG. 6, integrity values 602 can be securely stored by a Trusted Platform Module (TPM) 604 and used to effectively verify the integrity of various operating components including trusted a "bootloader" and Basic Input Output System (BIOS). [0080]; Remote attestation can create a summary of the hardware, boot, and host O/S configuration of a computer, allowing a third party to verify that the software and hardware has not been changed.  ).
However ACIIMEZ does not exclusively but WOLRICH discloses, hardware accelerator (In addition, the GMCH 620 is coupled to the display 645 (e.g., a flat panel display). The GMCH 620 may include an integrated graphics accelerator.   Alternatively, additional or different processors may also be present in the system 600. [ For example, the additional processor (s) 615 may include additional processor (s) the same as processor 610, additional processor (s) heterogeneous or asymmetric to processor 610, accelerator (e.g., A graphics accelerator or a digital signal processing (DSP) unit), a field programmable gate array, or any other processor. ) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify ACIIMEZ device with teaching of WOLRICH in order to verify the integrity of data (WOLRICH Background)

wherein output data is generated based on the first hash value and the second hash value (FIG 1d 156 and associated text; ).

With regards to claim 3, ACIIMEZ further discloses, wherein the hardware accelerator implements one of the following hash functions: an algorithm of the SHA family, in particular SHA-2-256, or SM3 ([0066]; For example, in SHA hashing algorithm, a message can be partitioned into fixed length partitions corresponding to the specific SHA Algorithm used. As such, 512 bit-size messages can be used for SHA-0, SHA-1, SHA-224 and SHA-256, 1024 bit-size messages can be used for SHA-384 and SHA-512, and so on. The size of the hash value or message digest can also be dependent on the specific SHA algorithm used. As such, the size of the hash value (or message digest 204) for each one of the processing streams 208 can, for example, be 160 bits for SHA-1, 256 bits for SHA-256, 384 bits for SHA-384, and so on. Those skilled in the art will readily know that the number of processing streams for determining multiple hash values 204 can depend on various factors including, for example, the word size used in a hash algorithms (e.g., 32 bits for SHA-1 and SHA-256, 64 bits for SHA-384 and SHA-512)).

With regards to claim 4, ACIIMEZ further discloses, wherein the input data is distributed in even portions to the hardware accelerator ([0058] To further elaborate, FIG. 1B depicts a plurality of data portions 106 (D1 and D2) of data 104 in accordance with one embodiment of the invention. Referring to FIG. 1B, compressed data 104a can be divided into two discrete portions of equal size or unequal sizes.).

With regards to claim 5, Examiner taking official notice that “wherein the input data is multiplexed to the hardware accelerator” is well known in the art and not an inventive step.

With regards to claim 6, ACIIMEZ further discloses,, wherein the input data is a data stream ([0047] In accordance with yet another aspect of the invention, a single one-way mapping instruction (e.g., a hashing instruction) can effectively operate on multiple data portions of data arranged in multiple streams in order to determined multiple independent one-way mapping for the data effectively at the same time, in parallel, and/or simultaneously. In accordance with one embodiment of the invention, a Single Instruction Multiple Data (SIMD) architecture (or SIMD complaint and/or similar architecture) can be used for processing multiple processing streams associated with multiple independent one-way mapping values (e.g., hash values). In particular, it will be appreciated that hashing operations are well suited for processing using a Single Instruction Multiple Data (SIMD) approach in light of the nature of hashing techniques where the same instruction may be applied to data time and time again.).

With regards to claim 8, ACIIMEZ further discloses, wherein the first hash value and the second hash value are concatenated by the hardware accelerator and supplied as output data ([0017] By way of example, two or more independent one-way mapping values of the data can be processed (e.g., concatenated, mapped to one or more other 

With regards to claim 14, ACIIMEZ further discloses, wherein the output data is used in a cryptographic operation ([0080]; Sealing encrypts data in such a way that it may be decrypted only in the exact same state (that is, it may be decrypted only on the computer it was encrypted running the same software). Binding encrypts data using the TPM's endorsement key (a unique RSA key put in the chip during its production) or another "trusted" key. A Trusted Platform Module can be used to authenticate a hardware device. Since each TPM chip is unique to a particular device, it is capable of performing platform authentication. For example, it can be used to verify that the system seeking the access is the expected system. ).

With regards to claim 15, ACIIMEZ further discloses, wherein the device is part of a hardware security module or a cryptographic device (FIG 4 TPM, [0037]).

Claims 7, 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over ACIICMEZ et al(US 20100106976 A1) and in view of WOLRICH et al(KR 20170037641 A) and further Deleeuw et al(US 20190327087 A1).

With regards to claim 7, ACIIMEZ in view of WOLRICh do not but Deleeuw teaches, wherein the second input data comprises a portion of the first input data or vice versa (Deleeuw Claim 2:  the second portion of the data comprises the first portion of the data; ).  It would have been obvious to one of ordinary skill in the art before the effective 

With regards to claim 9, ACIIMEZ in view of WOLRICH and Deleeuw teaches, wherein the first configuration comprises a first initial hash value that is used by the hardware accelerator to generate the first hash value, and wherein the second configuration comprises a second initial hash that is used by the hardware accelerator to generate the second hash value (Deleeuw [0059] As also depicted, the security component 145 may include a verification component 1459 for execution by the processor component 150 to take a cryptographic hash of each of the portions 237 both before they are transmitted to the server 400 and as one or more of the portions 237 are subsequently retrieved from the server 400. If the retrieved portions 237 have not been corrupted or otherwise altered, then the cryptographic hashes taken at those two different times should match. Not unlike many encryption algorithms, many cryptographic hash algorithms also employ a key, specifically a verification key. As with the encryption key, a single verification key may be used in taking cryptographic hashes of all of the portions 237, or a different verification key may be derived for each of the portions 237 as a PRN along with the addresses at which each of the portions 237 are to be made accessible.). Motivation would be same as stated in claim 7.

With regards to claim 10, ACIIMEZ in view of WOLRICH and Deleeuw teaches, wherein the first initial hash value and the second initial hash value are determined based on at least one random number or at least one pseudo random number (Deleeuw [0060] FIG. 3E illustrates an example result, similar to FIG. 3C, of both dividing the document 231 into the portions 237 that each include one of the sentences 234 and generating PRNs for each of the leaf nodes 214 corresponding to one of the portions 237.). Motivation would be same as stated in claim 7.

With regards to claim 11, ACIIMEZ in view of WOLRICH and Deleeuw teaches, wherein the first initial hash value is determined based on the second initial hash value or vice versa (Deleeuw FIG 3C 274a, 274b, 274c are generated from PRN 1455). Motivation would be same as stated in claim 7.

With regards to claim 12, ACIIMEZ in view of WOLRICH and Deleeuw teaches, wherein at least one of the first initial hash value and the second initial hash value has a limited life-span (Deleeuw [0003] Various approaches to securely storing data in a manner accessible to multiple persons while also controlling the scope and type of access have been widely adopted. Such approaches often include the use of passwords, fingerprints, time-based security keys and/or other forms of security token to control the scope and/or type of access available and to whom that access is granted.[0059] Not unlike many encryption algorithms, many cryptographic hash algorithms also employ a key, specifically a verification key. As with the encryption key, a single verification key may be used in taking cryptographic hashes of all of the portions 237, or a different verification key may be derived for each of the portions 237 as a PRN along with the 

With regards to claim 13, ACIIMEZ in view of WOLRICH and Deleeuw teaches, wherein at least one of the first initial hash value and the second initial hash value change after n calculations of hash values, wherein n is equal to or larger than one (FIG 3B and associated text; Tree leaves PRN will always be different; Note: it is well known techniques to change the Random number generation function or change the parameter after certain calculations to obfuscate randomness ).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987. The examiner can normally be reached 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498